                                                                              -'K'3 i
                                                                     's't               C>
                                                                            ILED
                                                                                             X-wSx
UNITED STATES DISTRICT COURT                                            JAN 0 4 2019          )
WESTERN DISTRICT OF NEW YORK

                                                                  ^^^5!YPISTRlSX^'
UNITED STATES OF AMERICA,

                                                 DECISION AND ORDER
             V.

                                                 6:I7-CR-06079 EAW
JAMES WALTON,

                    Defendant.




1.    BACKGROUND


      Defendant James Walton ("Defendant") stands accused by way of a two-count

Indictment returned on August 22,2017, with Bank Fraud in violation of 18 U.S.C. § 1344

(Count One), and Aggravated Identity Theft in violation of 18 U.S.C. § 1028A(a)(l)

(Count Two). (Dkt. 22). Defendant moved to suppress statements he allegedly made in

June 2016, at his home in Frederick, Maryland, to two FBI agents (Agents Wojtkonski^

and Homer), and to dismiss Count One ofthe Indictment as duplicitous. (Dkt. 40 at 5-10).

After an evidentiary hearing at which Agent Homer testified. Defendant filed a motion to

reopen the hearing to compel the testimony of Agent Wojtkonski. (Dkt. 47). United States

Magistrate Judge Marian W. Payson^ issued a thorough Report and Recommendation on




'     The parties appear to have spelled Agent Wojtkonski's name without the "t" in their
filings (Dkt. 56; Dkt. 57), but the Report and Recommendation and transcript both spell
the name with a "t"(Dkt. 51; Dkt. 54). The Court has used the spelling from the Report
and Recommendation and transcript.

^     The Court referred pretrial matters to Judge Payson pursuant to 28 U.S.C.
§ 636(b)(1)(A) and (B). (Dkt. 23).
                                         - I -
October 22, 2018, recommending that Defendant's motions be denied. (Dkt. 54).

Familiarity with that Report and Recommendation is presumed for purposes of this

Decision and Order.


       Defendant timely filed objections to the Report,and Recommendation on November

26,2018(Dkt. 56), and the Government filed a response on December 10,2018(Dkt. 57),

at which time the matter was taken under advisement (Dkt. 58). In addition to the

foregoing, the Court has reviewed the transcripts of the proceedings conducted before

Judge Payson (Dkt. 50; Dkt. 51), as well as Defendant's initial motion papers (Dkt. 40),

the Government's response (Dkt. 41), and the parties' supplemental motion papers (Dkt.

47; Dkt. 48; Dkt. 52; Dkt. 53).

       For the reasons set forth below, the Court adopts the Report and Recommendation

(Dkt. 54)in its entirety, and Defendant's motions(Dkt. 40; Dkt. 47)are denied.

II.    STANDARD OF REVIEW


       A district court reviews any specific objections to a report and recommendation on

a dispositive issue, such as a motion to suppress, under a de novo standard. Fed. R. Crim.

P. 59(b)(3); see also 28 U.S.C. § 636(b)(1)(C)("A judge ofthe court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made."). To trigger the de novo review standard,

objections to a report and recommendation"must be specific and clearly aimed at particular

findings in the magistrate judge's proposal." Molefe v. KLMRoyal Dutch Airlines, 602 F.

Supp. 2d 485,487(S.D.N.Y. 2009).
       In conducting its de novo review, the district court must give appropriate deference

to the credibility determinations made by the magistrate judge who conducted an

evidentiary hearing and observed the witness testimony. See United States v. Raddatz,447

U.S. 667, 675-76 (1980)(district court is not required to rehear witness testimony when

accepting a magistrate judge's credibility findings); Cullen v. United States, 194 F.3d 401,

407(2d Cir. 1999)(holding that "without an evidentiary hearing, the District Court could

not reject the Magistrate Judge's proposed credibility finding"); United States v. Lawson,

961 F. Supp.2d 496,499(W.D.N.Y.2013)("The Second Circuit has instructed that where

a Magistrate Judge conducts an evidentiary hearing and makes credibility findings on

disputed issues offact, the district court will ordinarily accept those credibility findings.");

United States v. Preston, 635 F. Supp. 2d 267, 269(W.D.N.Y. 2009)("The district court,

however, may not reject the magistrate judge's credibility findings without conducting an

evidentiary hearing at which the district court has the opportunity to observe and evaluate

witness credibility in the first instance.").

       On the other hand, objections to any non-dispositive decision by a magistrate judge

are reviewed under a "clearly erroneous or contrary to law" standard. 28 U.S.C.

§ 636(b)(1)(A). "A finding is clearly erroneous when although there is evidence to support

it, the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed." United States v. Feneziani, No. 05-CR-290E, 2007

WL 1613630, at *1 (W.D.N.Y. June 1, 2007) (quotation omitted) (quoting Garcia v.

Teitler, 443 F.3d 202,211 (2d Cir. 2006)). "This standard is highly deferential, imposes a

heavy burden on the objecting party, and only permits reversal where the magistrate judge

                                                -3-
abused his discretion." Centro De La Comunidad Hispana De Locust Valley v. Town of

Oyster Bay, 954 F. Supp. 2d 127, 139 (E.D.N.Y. 2013)(quotations omitted); see also

S.E.C. V. Verdiramo, 890 F. Supp. 2d 257, 266(S.D.N.Y. 2011)("The clearly erroneous

standard is highly deferential, and magistrate judges are afforded broad discretion in

resolving non-dispositive disputes. . . .") (citing Flaherty v. Filardi, No. 03 Civ. 2167

(LTS)(HBP),2009 WL 749570, at *19(S.D.N.Y. Mar. 20,2009)).

III.   SUPPRESSION MOTION


       As an initial matter, the Court agrees with the Government's position (Dkt. 57 at 6,

9-12), that the standard of review applicable to Judge Payson's denial of Defendant's

request to compel the testimony of Agent Wojtkonski is the deferential clearly erroneous

or contrary to law standard.      In other words, this Court reviews Judge Payson's

recommendation that the suppression motion be denied de novo, but decisions concerning

the manner in which the motion was adjudicated are not dispositive. See generally United

States V. Pirk, 282 F. Supp.3d 585, 590 n.4(W.D.N.Y. 2017).

       However, even under a de novo standard of review, the Court agrees with Judge

Payson that Agent Homer's testimony was sufficient to allow the Court to determine

whether Defendant was in custody at the time Agents Homer and Wojtkonski interviewed

him at his home. Having reviewed the transcript of the proceedings before Judge Payson,

the Court finds that Agent Homer "was able to testify about the circumstances of the[]

interview with sufficient detail, clarity, and assurance to enable the Court to confidently

resolve the question of custody." (Dkt. 54 at 12). The fact that Agent Homer "was unable

to recall many ofthe specific questions and answers, verbatim responses, or the identity of

                                           -4-
the agent who asked a particular question is not uncommon, particularly more than two

years after an interview." {Id. at 11). Even if it was Defendant's burden of proof to

establish custody {see Dkt. 56 at 10), an issue the Court specifically does not resolve.

Defendant has failed to identify any relevant information that he was unable to elicit firom

Agent Homer on the issue of whether he was in custody. This conclusion is only further

buttressed by the conclusory nature ofDefendant's affidavit, utilized to obtain the hearing

in the first place, which lacked any facts supporting Defendant's assertion that he felt as

though he had no choice but to answer the agents' questions and did not feel fi-ee to leave.

{See Dkt. 40-1 at ^3).

       In sum, even if a de novo standard of review applied to Judge Payson's denial of

Defendant's request to compel Agent Wojtkonski's testimony, and even if Defendant had

the burden ofproofto establish that he was in custody at the time ofhis alleged statements,

the Court finds Defendant's objections on the suppression issue unpersuasive. As a result,

for the reasons set forth more fully in the Report and Recommendation, the Court easily

concludes that Defendant was not in custody at the time ofhis alleged statements.

IV.    MOTION TO DISMISS


       The Court reviews Judge Payson's recommendation concerning the motion to

dismiss de novo. Based upon the Court's de novo review, the Court agrees with Judge

Payson that Count One is not duplicitous. Any issues with respect to unanimity can be

addressed at trial through jury instmctions. Therefore, for the reasons set forth in detail in

the Report and Recommendation (Dkt. 54 at 2-5), the motion to dismiss Count One is

denied.

                                            -5 -
V.    CONCLUSION


      For the foregoing reasons, the Court accepts and adopts the Report and

Recommendation(Dkt. 54)in its entirety. Based upon the reasons set forth above and for

the reasons set forth in the Report and Recommendation, Defendant's motions (Dkt. 40;

Dkt. 47)are denied.

      SO ORDERED.




                                                      C WOLFORD
                                              States District Judge

Dated:January 4, 2019
      Rochester, New York
